Citation Nr: 0325809	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  97-23 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
shoulder disability.  

2.  Entitlement to service connection for back disability, 
currently characterized as lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel






INTRODUCTION

The veteran had active military service from August 1976 to 
July 1978.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a July 1997 rating decision from the New York, New York, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied reopening the claim of entitlement to service 
connection for a shoulder injury, denied entitlement to 
service connection for back disability, and increased the 
rating for service-connected abrasion of the right elbow with 
skin graft to 10 percent from June 1996.  

The issue of entitlement to a rating in excess of 10 percent 
for service-connected abrasion of the right elbow with skin 
graft is not before the Board.  The July 1997 rating 
decision, which increased the rating for the service-
connected abrasion to 10 percent from June 1996, is final.  
Although the veteran filed a timely notice of disagreement in 
February 1997 and the RO issued a statement of the case in 
February 2000, the veteran and his representative never filed 
a timely substantive appeal.  As a result, the July 1997 
decision to increase the rating to 10 percent, but no higher, 
became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302, 20.303, 20.304 (2003).  

The representative's April 2003 statement served as informal 
claims of entitlement to an increased rating for the service-
connected abrasion of the right elbow with skin graft and of 
entitlement to service connection for acquired psychiatric 
and eye disabilities.  The VA's June 2003 letter informed the 
veteran of the new rating criteria for skin disabilities.  
See 67 Fed. Reg. 49,590, 49,596 (August 30, 2002) (to be 
codified as amended at 38 C.F.R. § 4.118 (2003)).  The three 
informal claims have not yet been adjudicated and are 
referred to the RO for appropriate action.  Bruce v. West, 11 
Vet. App. 405, 408 (1998).  



REMAND

A remand is necessary to obtain or confirm the unavailability 
of medical records from two specifically identified private 
health care providers.  The veteran's January 1997 
authorization and consent for release of information provided 
the names and addresses for two private doctors who had 
treated the veteran for a shoulder disability from October 
1978 to August 1984, February 1986 to May 1989, and January 
1990 to April 1990.  The record does not show that these 
private medical records were obtained or confirmed as 
unavailable from the private doctors.  Full compliance with 
the duty to assist includes VA's assistance in obtaining 
relevant records from physicians when the veteran has 
provided concrete data as to time, place and identity.  Olson 
v. Principi, 3 Vet. App. 480, 483 (1992).  

A remand is also necessary to schedule a new VA joints 
examination for the veteran.  A VA examination and medical 
opinion is necessary if there is competent evidence of 
current disability that may be associated with active service 
but the record does not include sufficient medical evidence 
to make a decision.  See 38 U.S.C.A. § 5103A (West 2002).  In 
this case, a VA joints examination is necessary to determine 
whether the veteran has current shoulder and back 
disabilities that resulted from a motorcycle accident in May 
1978 or any other event in active service.  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claims, the case 
is remanded to the RO for the following development:  

1.  The RO should obtain or confirm the 
unavailability of October 1978 to August 
1984, February 1986 to May 1989, and 
January 1990 to April 1990 private 
medical records from the two private 
doctors identified in the January 1997 
authorization and consent for release of 
information.  Failures to respond or 
negative replies should be noted in 
writing and associated with the claims 
folder.  If these records can't be 
obtained and we don't have affirmative 
evidence that they don't exist, inform 
the veteran of the records that we were 
unable to obtain, including the efforts 
that were made to obtain them.  Also 
inform the veteran that we will proceed 
to decide his appeal without these 
records unless he is able to submit them.  
Allow an appropriate period of time for 
response.  

2.  After completion of Step #1, contact 
the appropriate VA medical facility to 
schedule a VA joints examination for the 
veteran.  Failure of the veteran to 
report for a scheduled examination 
without good cause could result in denial 
of the claims.  38 C.F.R. § 3.655 (2002).  
The claims file should be made available 
to and reviewed by the examiner prior to 
the examination.  

The VA joints examiner should conduct all 
indicated studies, note whether the 
claims file was reviewed prior to the 
examination, and state a medical opinion 
as to: a) the medical classification of 
the veteran's current shoulder 
disability, if any, and the data for 
classification; b) whether it is as 
likely as not that a current shoulder 
disability resulted from a motorcycle 
accident in May 1978 or any other event 
in service from August 1976 to July 1978; 
c) the medical classification of the 
veteran's current back disability, if 
any, and the data for classification; and 
d) whether it is as likely as not that a 
current back disability resulted from a 
motorcycle accident in May 1978 or any 
other event in service from August 1976 
to July 1978.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); Quartuccio v. Principi 
, 16 Vet. App. 183, 187 (2002); McKnight 
v. Gober , 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  The RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act are fully complied with and 
satisfied.  38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002).  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  After undertaking any development 
deemed essential, the RO should 
readjudicate the issues of whether new 
and material evidence has been submitted 
to reopen the claim of entitlement to 
service connection for a shoulder 
disability and of entitlement to service 
connection for a back disability, 
currently characterized as lumbosacral 
strain, based upon the entire evidence of 
record.  All pertinent law, Court 
decisions, and regulations should be 
considered.  If the claims remain in 
denied status, the veteran and his 
representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claims.  
The RO's actions should follow the 
Court's instructions detailed in 
Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

5.  Thereafter, if appropriate, the 
claims should be returned to the Board 
for further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  




